Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16544338 filed on 08/19/2019.  
Claims 1-50 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 08/19/2019, 06/08/2021, 10/20/2021 and 04/08/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-50 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.    

6.	Claim 1 recites monitoring operation of a process plant, which is an abstract idea of Certain Methods of Organizing Human Activity, incorporating fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), because monitoring an operation is a business process for risk mitigation that involves managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction). 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as A system .. that is operating to control a process, a data analytics module bound to a continuous data stream, a user interface, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). Furthermore, having contents that are generated (i) in real-time by a data source included in the process plant while it is operating to control the process, and (ii) as a result of the operations to control the process is nonfunctional descriptive material (see MPEP 2111.05). The Claims are therefore directed to the judicial exception. 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 1, 2B  and paragraphs 11, 12, 85-102 and 105-109 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). Furthermore, displaying a continuous output generated in real-time by the data analytics module operating in real-time on the continuous data stream, the continuous output including a continuous update of one or more predicted values is merely insignificant extra-solution activity (see MPEP 2106.05(g)).
Dependent Claims 2-50 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 2-50 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 1, 2B  and paragraphs 11, 12, 85-102 and 105-109 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-50 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1-7, 9-11, 13-15, 38, 39 and 45-48   rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. (US Patent Publication 20080082299 A1 - hereinafter Samardzija) in view of Blevins et al. (US Patent Publication 20100318934 A1 - hereinafter Blevins).

9.	As per Claim 1, Samardzija teaches: 
A system for monitoring operation of a process plant that is operating to control a process [SAMARDZIJA reads on: Abstract, "A system and method of monitoring and diagnosing on-line multivariate process variable data in a process plant, where the multivariate process data comprises a plurality of process variables each having a plurality of observations, includes collecting on-line process data from a process control system within the process plant when the process is on-line, where the collected on-line process data comprises a plurality of observations of a plurality of process variables and where the plurality of observations of the set of collected process data comprises a first data space having a plurality of dimensions, performing a multivariate statistical analysis to represent the operation of the process based on a set of collected on-line process data comprising a measure of the operation of the process when the process is on-line within a second data space having fewer dimensions than the first data space, performing a univariate analysis to represent the operation of the process as a multivariate projection of the on-line process data by a univariate variable for each of the process variables, where the univariate variable unifies the process variables, and generating a visualization comprising a first plot of a result generated by the multivariate statistical representation of the operation of the process and a second plot of a result generated by the univariate representation of the operation of the process."; Fig. 1, process plant and distributed process control system], comprising:
a data analytics module bound to a continuous data stream having contents that are generated (i) in real-time by a data source included in the process plant while it is operating to control the process, and (ii) as a result of the operations to control the process [SAMARDZIJA reads on: Fig. 8, block diagram of a multivariate monitoring and diagnostics module (MMDM); para 8, "Thus, for example, software available commercially as the AMS.TM. Suite: Intelligent Device Manager from Emerson Process Management enables communication with and stores data pertaining to field devices to ascertain and track the operating state of the field devices."; para 44, "Referring now to FIG. 1, an exemplary process plant 10 in which an abnormal situation prevention system may be implemented includes a number of control and maintenance systems interconnected together with supporting equipment via one or more communication networks. In particular, the process plant 10 of FIG. 1 includes one or more process control systems 12 and 14."; para 45, "Still further, maintenance systems, such as computers executing the AMS application and/or the monitoring, diagnostics and communication applications described below may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance, monitoring, and diagnostics activities."; para 49, "Generally speaking, the abnormal situation prevention system 35 may communicate with (or include) abnormal operation detection systems, modules or tools (not shown in FIG. 1) optionally located in the field devices 15, 16, the controllers 12B, 14B, the rotating equipment 20 or its supporting computer 22, the power generation equipment 25 or its supporting computer 26, and any other desired devices and equipment within the process plant 10, and/or the abnormal operation detection system 42 in the computer system 30, to configure each of these abnormal operation detection systems and to receive information regarding the operation of the devices or subsystem is that they are monitoring. .. As discussed further below, the data received and used by the abnormal situation prevention system 35 may be historical data, such as data from a data historian, but may also be on-line data (e.g., data collected when the process is on-line), which includes, but is not limited to, data collected on-line, at-line or in-line, as well as data collected in real-time as the process is operating." - data collected in real-time as the process is operating is a continuous data stream; para 105, "This aspect of the disclosure proposes a general (open source) data-driven approach for on-line (i.e., real time) multivariate monitoring and diagnostics applications. Moreover, the approach generally supports creating and manipulating data for developing one line models and comparing model parameters for use in diagnostics, fault detection, etc. The disclosed approach includes the definition of an integration platform for process monitoring and diagnostics, which ultimately may be implemented by using a plant-wide or networked architecture, .."; para 106, "The flow of data through the disclosed system and module is shown in FIG. 8. Once data from the process enters the disclosed module, the data may be used for on-line training, on-line monitoring, or both during the same time period."]; and
a user interface displaying a continuous output generated in real-time by the data analytics module operating in real-time on the continuous data stream [SAMARDZIJA reads on: para 15, "Some existing PCA software packages may be capable of doing real-time analysis of the data, but only if the software would have access to the process data from the control system, often through an interface such as an OPC server."; para 19, "A PCA-based monitoring and detection techniques may include, support or involve the generation of a user interface for providing, among other information and data, plots of one or more PCA scores, such as one score versus time or a scatter plot of two PCA scores. .. The user interface may include further plots to supplement the information provided via the statistical limits created in connection with the PCA model or other multivariate model."; para 44, "The operator interfaces 14A may store and execute tools 17, 19 available to the process control operator for controlling the operation of the process"; para 45, "Similarly, maintenance applications such as the AMS application may be installed in and executed by one or more of the user interfaces 14A associated with the distributed process control system 14 to perform maintenance and monitoring functions, including data collection related to the operating status of the devices 16."; para 76, "Turning to FIGS. 4 and 5, and in accordance with an aspect of the disclosure generally directed to supporting on-line monitoring and analysis of multivariate real-time process data, a process visualization technique utilizes the control limits within a multidimensional (or multivariate) set of process variable data, such as the control limits associated with the Shewhart chart above."; para 81, "FIGS. 4 and 5 illustrate the resulting, visualization of multiple process variables (PV1, PV2, etc.) on a single plot in relation to the respective physical operating limits for each variable. FIG. 4 depicts a plot 106 for a data point in which each of the process variables remain within the operating limits. FIG. 5 depicts a plot 108 for another data point, one in which one of the process variables may have exceed its control limit."], 
Samardzija does not explicitly teach, but Blevins teaches: 
the continuous output including a continuous update of one or more predicted values [BLEVINS reads on: para 26, "The example methods and apparatus described herein may be used within a process control system to provide in-process fault detection, analysis, and/or correction information enabling an operator to correct a process fault while the process occurs or is on-going. In other words, process corrections can be implemented in response to predicted faults, at the time a fault occurs or substantially immediately after a fault occurs. The example methods and apparatus described herein may be used to predict and/or correct process faults to improve process quality of a batch and/or continuous process."; para 42, "Furthermore, the analytic processor 114 generates these graphs while the process is operating and continually updates and/or re-calculates multivariate statistics associated with each of the graphs as additional process control information is received by the OMS 102."; para 44, "The variable trend graph may assist an operator to determine a cause of a process fault by providing an overlay of historical plots with associated variations (e.g., standard deviations) with the current value."; para 45, "The analytic processor 114 may generate a quality prediction graph to determine the effect of the correction(s), if implemented, on the overall quality of the process."; para 123, "Further, the quality prediction graph 512 may correspond to an overall quality variable. In other examples, the quality prediction graph 512 may show predicted values for a measured and/or a calculated variable after an implementation of a corrective action. The example quality prediction graph 512 of FIG. 11 includes a quality prediction curve 1102 over a complete time period for the batch process 12369 (e.g., from T1 to T7)." - a quality prediction curve 1102 over a complete time period for the batch process 12369 (e.g., from T1 to T7) is the continuous output including a continuous update of one or more predicted values].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija to incorporate the teachings of Blevins in the same field of endeavor of industrial process management to include the continuous output including a continuous update of one or more predicted values. The motivation for doing this would have been to improve the process management of Samardzija by efficiently monitoring data. See Blevins, Abstract, "Example methods and apparatus to predict process quality in a process control system are disclosed. A disclosed example method includes receiving process control information relating to a process at a first time including a first value associated with a first measured variable and a second value associated with a second measured variable, determining if a variation based on the received process control information associated with the process exceeds a threshold, if the variation exceeds the threshold, calculating a first contribution value based on a contribution of the first measured variable to the variation and a second contribution value based on a contribution of the second measured variable to the variation, determining at least one corrective action based on the first contribution value, the second contribution value, the first value, or the second value, and calculating a predicted process quality based on the at least one corrective action at a time after the first time".

10.	As per Claim 2, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the one or more predicted values [as above, Claim 1] are 
Samardzija further teaches: 
indicative of a predicted performance of at least a portion of the process plant, a predicted fault or failure of at least a portion of the process plant [SAMARDZIJA reads on: para 18, "The multivariate nature of the monitoring may then support diagnostics, abnormal situation prevention, and other fault detection. Such monitoring and diagnosis may also generally include or involve the integration of a univariate analysis that monitors multivariate process data with a single monitoring variable. Each of the multivariate or univariate analyses may facilitate a number of fault monitoring and detection techniques, such as abnormal situation detection and prevention"; para 103, "In some cases, the multivariate monitoring and diagnostics techniques described herein may be implemented in a module (or other element or system component) of a system directed to abnormal situation prevention. Like other abnormal situation prevention algorithms, the techniques may therefore be directed to detecting abnormal process situations before they occur."; para 176, "Coke formation can be indicated if the actual value of Tout (Y) is consistently lower than the predicted value {circumflex over (T)} out ( ) This means that the actual pass outlet temperature is continuously lower than the predicted temperature. In this case no false alarms or alerts will ever be issued. Absolute values or mean values of Y can be used for this purpose. It will be illustrated later that the deviation of actual Y from can give excellent indication of the severity of coking. This is an excellent tool that can be used by plant engineers and operators to schedule unit cleaning or shut down based on the actual unit performance. It is recommended that the ratio Y/ be plotted as a function of time. This way the engineers or operators can continuously monitor the performance of the unit and detect unit degradation or coking. Alternatively, the difference between the two values can be monitored as function of time. Based on the ratio of Y to , plant personnel can decide what action to take. Since coking is a slow process, plant personnel may not select to enforce alarms or alerts. However, it is easy to activate alerts or alarms based on threshold limits. For example, alerts can be issued if the ratio gets down to a certain limit (.lamda.)." - ], or a predicted time interval corresponding to at least a portion of the process plant.

11.	As per Claim 3, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the data source [as above, Claim 1] is 
Samardzija further teaches: 
a process control device operating to control the process by receiving an input signal, determining an output signal based on the received input signal, and transmitting the output signal over a process control communication network to another process control device [SAMARDZIJA reads on: para 4, "The process controllers, which are typically located within the process plant environment, receive signals indicative of process measurements or process variables made by or associated with the field devices and/or other information pertaining to the field devices, and execute controller applications. The controller applications implement, for example, different control modules that make process control decisions, generate control signals based on the received information, and coordinate with tie control modules or blocks being performed in the field devices such as HART and Fieldbus field devices. The control modules in the process controllers send the control signals over the communication lines or signal paths to the field devices, to thereby control the operation of the process."].

12.	As per Claim 4, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the data source [as above, Claim 1] is
Samardzija further teaches: 
a process control device operating to control the process by receiving an input signal and performing a physical function corresponding to a flow of the process plant based on the received input signal [SAMARDZIJA reads on: paras 44, 49, as above, Claim 1; para 45, "Still further, maintenance systems, such as computers executing the AMS application and/or the monitoring, diagnostics and communication applications described below may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance, monitoring, and diagnostics activities. For example, a maintenance computer 18 may be connected to the controller 12B and/or to the devices 15 via [an]y desired communication lines or networks (including wireless or handheld device networks) to communicate with and, in some instances, reconfigure or perform other maintenance activities on the devices 15."].

13.	As per Claim 5, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the continuous update of the one or more predicted values [as above, Claim 1] is 
Samardzija further teaches: 
presented in conjunction with a continuous update of one or more actual values generated by the process plant while controlling the process in the process plant, the one or more actual values corresponding to the one or more predicted values [SAMARDZIJA reads on: Fig. 38, Predicted vs. Actual Y; para 184, "Before using this model for monitoring new data for fault (coke) detection, the model was tested by using new set of validation data. The purpose of this step was to ensure robustness of the model. FIG. 38 shows how accurate the PCR model was in predicting Y (Tout). The model has accuracy higher than 99.9%, excellent accuracy given that the data was scattered among various operation conditions (FIG. 25). Accuracy would be even higher if the range of operation conditions was narrower."; para 185, "The model was also used to predict Y(tout) for flow rates higher than what was used in the training data by 12%. In other words, the model was used to predict behavior of the process for flow rates outside the range of flow rates used in the training data. FIG. 39 shows that the prediction worked great, again with very high accuracy. Though, it may not be highly recommended to use any model for data outside the training range"].

14.	As per Claim 6, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the user interface [as above, Claim 1] further 
Samardzija further teaches: 
displays an indication of an accuracy of the data analytics module, the indication of the accuracy based upon a comparison of the one or more predicted values and one or more actual values generated by the process plant while controlling the process [SAMARDZIJA reads on: Fig. 38, Predicted vs. Actual Y; Fig. 39, paras 184, 185, as above, Claim 5].

15.	As per Claim 7, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the operation of the data analytics module on the continuous data stream [as above, Claim 1] includes 
Samardzija further teaches: 
performing at least one data analytic function on the continuous data stream, including at least one of: a descriptive analytic function [SAMARDZIJA reads on: para 18, "In accordance with certain aspects of the disclosure, a number of techniques are disclosed to facilitate the monitoring and diagnosis of the implementation of a process control system and any elements thereof. Such monitoring and diagnosis generally includes or involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques, such as principal component regression (PCR), partial least squares (PLS), Fisher discriminant analysis (FDA) or canonical variate analysis (CVA), with the process control system." - Such monitoring and diagnosis generally includes or involves the integration of principal component analysis (PCA) and other multivariate statistical analysis techniques is performing at least one data analytic function on the continuous data stream, including at least one of: a descriptive analytic function], a predictive analytic function, or a prescriptive analytic function.

16.	As per Claim 9, Samardzija in view of Blevins teaches: 
The system of claim 7, wherein the at least one data analytic function is performed on the continuous data stream [as above, Claim 7] 
Samardzija further teaches: 
and on at least one other data stream, wherein the contents of the at least one other data stream are generated by at least one other data source as a result of the operations to control the process in the process plant [SAMARDZIJA reads on: paras 45, 49, as above, Claim 1; para 81, "FIGS. 4 and 5 illustrate the resulting, visualization of multiple process variables (PV1, PV2, etc.) on a single plot in relation to the respective physical operating limits for each variable." - PV1, PV2 are at least one other data stream; para 92, "For instance data from multiple intelligent devices spread over a Fieldbus can rapidly be analyzed and monitored." - data from multiple intelligent devices is at least one other data stream are generated by at least one other data source].

17.	As per Claim 10, Samardzija in view of Blevins teaches: 
The system of claim 9, wherein the data analytics module [as above, Claim 9] 
Samardzija further teaches: 
aligns the continuous data stream and the at least one other data stream in time [SAMARDZIJA reads on: para 69, "Data from each of the process variables is collected either for a certain length of time, or a certain number of points, and are referred to herein as observations of the process variable. Generally, all of the process variables used in PLA are sampled simultaneously."].

18.	As per Claim 11, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the continuous data stream [as above, Claim 1] is 
Samardzija further teaches: 
a selected data stream, and wherein the selected data stream is based on a user selection [SAMARDZIJA reads on: para 104, "The multivariate monitoring and diagnostics techniques described herein may also be utilized in batch processing, whereby the function blocks 110, 112 may collect different sets of process data for the input variables, where each set corresponds to a different on-line state of a process. ..  Accordingly, a user may select from a plurality of multivariate statistical models to select the one most closely associated with the on-line state of the process to analyze the on-line, real-time operation of the process to monitor the process, detect abnormal situations, etc. In one example, the user may select a particular training session and elect to build new models customized to a particular on-line state of a process."].

19.	As per Claim 13, Samardzija in view of Blevins teaches: 
The system of claim 11, wherein the query issued by the data analytics module [as above, Claim 11] 
Samardzija further teaches: 
indicates one or more particular portions of data that is generated in real-time by the data source and that is to be included in the continuous data stream [SAMARDZIJA reads on: para 49, "As discussed further below, the data received and used by the abnormal situation prevention system 35 may be historical data, such as data from a data historian, but may also be on-line data (e.g., data collected when the process is on-line), which includes, but is not limited to, data collected on-line, at-line or in-line, as well as data collected in real-time as the process is operating."; para 104, as above, Claim 11; para 123, "FIGS. 15-19 illustrate different states of an exemplary user interface that presents dynamic process data visualization together with the PCA scoring of control limits in a manner similar to that shown in connection with the embodiments of FIGS. 9-14. As described above, the control limits of seven process variables have been normalized to a unique value, and if the PCA score for this case is outside the 95% confidence region, a warning may be issued. These two graphical illustrations run simultaneously on-line for any incoming data."].

20.	As per Claim 14, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the data analytics module [as above, Claim 1] is 
Samardzija further teaches: 
executed by one or more distributed data engines (DDEs) of a data analytics network of the process plant [SAMARDZIJA reads on: Fig. 1, system 10; para 44, "Referring now to FIG. 1, an exemplary process plant 10 in which an abnormal situation prevention system may be implemented includes a number of control and maintenance systems interconnected together with supporting equipment via one or more communication networks. In particular, the process plant 10 of FIG. 1 includes one or more process control systems 12 and 14. .. The process control system 14, which may be a distributed process control systems includes one or more operator interfaces 14A coupled to one or more distributed controllers 14B .. As is known, the field devices 16 may provide analog or digital information to the controllers 14B related to process variables as well as to other device information. The operator interfaces 14A may store and execute tools 17, 19 available to the process control operator for controlling the operation of the process including, for example, control optimizers, diagnostic experts, neural networks, tuners, etc." - process control system 14 .. includes one or more operator interfaces 14A coupled to one or more distributed controllers 14B, tools 17, 19 available to the process control operator for controlling the operation of the process including .. control optimizers is executed by one or more distributed data engines (DDEs) of a data analytics network of the process plant; para 45, " Still further, maintenance systems, such as computers executing the AMS application and/or the monitoring, diagnostics and communication applications described below may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance, monitoring, and diagnostics activities."; para 94, "The above-described univariate technique may be incorporated into a deterministic multivariate data analysis tool (examples of which are described below) that offers a method for monitoring multivariable real-time process data. In this way, the single variable monitoring model may be used for visualization of the behavior of multivariate data."].

21.	As per Claim 15, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the data analytics module [as above, Claim 1] is 
Samardzija further teaches: 
an on-line data analytics module transformed from an off-line data analytics module that was created by a user via a data analytics user interface application [SAMARDZIJA reads on: para 77, "By contrast, there exist different statistical tools for off-line applications, and some of them can be used for on-line monitoring. For instance, as discussed above, Principal (Component Analysis (PCA) is a technique often used to reduce dimensionality of multivariable data space to a few dimensions (often two to three).  However, to implement PCA, the PCA model is developed using training data, or data from a "normal" process operations and then the model is applied for further monitoring of the process."; para 95, "More generally, an advantage of this approach is that all process variables are bundled together within a single monitoring variable. The disclosed univariate method is well suited for both on-line and off-line applications. .. The model may be implemented on a number of software platforms, including, for instance, DeltaV.TM.."; para 168, "Turning to FIGS. 38-41, another aspect of this disclosure is directed to using PCA and PCR techniques to detect coking (or fouling) in fired heater tube-passes. In the embodiments described below, PCA and PCR techniques are used to collect and analyze off-line data and then monitor the process on-line to detect coking. The disclosed methods and techniques may be integrated with any of the controllers, field devices and other process control system elements described herein."].

22.	As per Claim 38, Samardzija in view of Blevins teaches: 
The system of claim 15, wherein the on-line data analytics module is bound to the continuous data stream [as above, Claim 15] 
Samardzija further teaches: 
via a distributed data engine (DDE) of a plurality of DDEs in a data analytics network of the process plant [SAMARDZIJA reads on: para 44, " The process control system 14, which may be a distributed process control systems includes one or more operator interfaces 14A coupled to one or more distributed controllers 14B via a bus, such as an Ethernet bus. .. The operator interfaces 14A may store and execute tools 17, 19 available to the process control operator for controlling the operation of the process including, for example, control optimizers, diagnostic experts, neural networks, tuners, etc."; para 45, "Still further, maintenance systems, such as computers executing the AMS application and/or the monitoring, diagnostics and communication applications described below may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance, monitoring, and diagnostics activities. For example, a maintenance computer 18 may be connected to the controller 12B and/or to the devices 15 via ally desired communication lines or networks (including wireless or handheld device networks) to communicate with and, in some instances, reconfigure or perform other maintenance activities on the devices 15. Similarly, maintenance applications such as the AMS application may be installed in and executed by one or more of the user interfaces 14A associated with the distributed process control system 14 to perform maintenance and monitoring functions, including data collection related to the operating status of the devices 16."; para 49, "Generally speaking, the abnormal situation prevention system 35 may communicate with (or include) abnormal operation detection systems, modules or tools (not shown in FIG. 1) optionally located in the field devices 15, 16, the controllers 12B, 14B, the rotating equipment 20 or its supporting computer 22, the power generation equipment 25 or its supporting computer 26, and any other desired devices and equipment within the process plant 10, and/or the abnormal operation detection system 42 in the computer system 30, to configure each of these abnormal operation detection systems and to receive information regarding the operation of the devices or subsystem is that they are monitoring."].

23.	As per Claim 39, Samardzija in view of Blevins teaches: 
The system of claim 38, wherein the distributed data engine [as above, Claim 38] 
Samardzija further teaches: 
provides, to the on-line data analytics module, the continuous data stream having the contents generated in real-time by the data source [SAMARDZIJA reads on: paras 15, 19, 44, 45, , 76, 81, as above, Claim 1; paras 49, 123, as above, Claim 13].

24.	As per Claim 45, Samardzija in view of Blevins teaches: 
The system of claim 15, wherein the data analytics user interface application [as above, Claim 15]
Samardzija further teaches: 
performs the transformation of the off-line data analytics module into the on-line data analytics module [SAMARDZIJA reads on: para 95, as above, Claim 15 - The disclosed univariate method is well suited for both on-line and off-line applications is performs the transformation of the off-line data analytics module into the on-line data analytics module].

25.	As per Claim 46, Samardzija in view of Blevins teaches: 
The system of claim 15, wherein the data analytics user interface application [as above, Claim 15] 
Samardzija further teaches: 
manages the execution of the on-line data analytics module [SAMARDZIJA reads on: para 45, "Similarly, maintenance applications such as the AMS application may be installed in and executed by one or more of the user interfaces 14A associated with the distributed process control system 14 to perform maintenance and monitoring functions, including data collection related to the operating status of the devices 16."; para 53, "In any event, one or more user interfaces or computers 72 and 74 (which may be any types of personal computers, workstations, etc.) accessible by plant personnel such as configuration engineers, process control operators, maintenance personnel, plant managers, supervisors, etc. are coupled to the process controllers 60 via a communication line or bus 76 which may be implemented using any desired hardwired or wireless communication structure, and using any desired or suitable communication protocol such as, for example, an Ethernet protocol. In addition, a database 78 may be connected to the communication bus 76 to operate as a data historian that collects and stores configuration information as well as on-line process variable data, parameter data, status data, and other data associated with the process controllers 60 and field devices 64 and 66 within the process plant 10."; para 56, "As illustrated in FIG. 2, the maintenance workstation 74 includes a processor 74A, a memory 74B and a display device 74C. The memory 74B stores the abnormal situation prevention application 35 and the alert/alarm application 43 discussed with respect to FIG. 1 in a manner that these applications can be implemented on the processor 74A to provide information to a user via the display 74C (or any other display device, such as a printer)."], and wherein the data analytics user interface application causes the continuous output of the execution of the on-line data analytics module to be displayed on the user interface [SAMARDZIJA reads on: para 84, "During the monitoring stage, the events of FIGS. 4 and 5 are not isolated, or stand alone, events. They are in reality visual snippets, or frames, of continuously changing variables. That is, as new process data enters the model (at a given sampling rate) the response changes instantly. The monitoring image is therefore refreshed in accordance with the sampling rate, which may be anywhere from 0.1 to 1 second, or longer." - The monitoring image is therefore refreshed in accordance with the sampling rate is wherein the data analytics user interface application causes the continuous output of the execution of the on-line data analytics module to be displayed on the user interface].

26.	As per Claim 47, Samardzija in view of Blevins teaches: 
The system of claim 15 [as above], wherein:
Samardzija further teaches: 
the on-line data analytics module is included in a plurality of on-line data analytics modules that are bound to one or more continuous data streams having contents that are generated by one or more data sources [SAMARDZIJA reads on: Fig. 8, paras 8, 15, 19, 44, 45, 49, 76, as above, Claim 1]; and
the user interface displays respective continuous output generated in real-time by each of the plurality of on-line data analytics modules [SAMARDZIJA reads on: para 84, as above, Claim 46; para 85, "In the case of either known or unknown limits, each of the process variables maybe normalized using the univariate analysis method to define a common process variable limit (see e.g., FIG. 4), and each of the process variables may be monitored relative to the common process variable limit. Further examples of normalization, using both known and unknown process variable limits, as discussed further below and may be implemented with the univariate analysis method."].

27.	As per Claim 48, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the data analytics module [as above, Claim 1] is 
Samardzija further teaches: 
an on-line data analytics module transformed from a first off-line data analytics module corresponding to a first off-line data diagram [SAMARDZIJA reads on: paras 77, 95, 168, as above, Claim 15; para 107, as above, Claim 16], and 
Samardzija does not explicitly teach, but Blevins further teaches: 
the user interface further displays an indication of a status of an evaluation of a second off-line data diagram corresponding to a second off-line data analytics module [BLEVINS reads on: para 62, "FIG. 4 is a functional diagram of the example operations management system (OMS) 102 of FIG. 1. The example OMS 102 processes process control information from the controller 108 of FIG. 1, determines models that relate variables associated with the process control system 106, calculates quality variables from the process control information, determines if any variables exceed respective thresholds, generates display information for user interfaces, and/or manages access to the process control information. Additionally, while the example OMS 102 of FIG.4 includes functional blocks configured to execute processes, the OMS 102 may combine functional blocks or include additional functional blocks."; para 70, "The example analytic processor 114 of FIG. 4 includes an evaluation process modeler 410 to determine if any of the calculated quality values, process variations, variable contribution amounts, and/or predicted process quality values exceed a respective predefined threshold. The example evaluation process modeler 410 may receive the thresholds from a model associated with the process control system 106. Alternatively, the evaluation process modeler 410 may receive the thresholds from a process control operator. These thresholds may be based on maximum and/or minimum metrics and/or values that ensure a product of the process control system 106 conforms to quality standards."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the further teachings of Blevins in the same field of endeavor of industrial process management to include the user interface further displays an indication of a status of an evaluation of a second off-line data diagram corresponding to a second off-line data analytics module. The motivation for doing this would have been to improve the process management of Samardzija by efficiently monitoring the process. 

28.	Claims 8, 12, 16-37, 40-44, 49 and 50  rejected under 35 U.S.C. 103 as being unpatentable over Samardzija in view of Blevins in view of Nixon et al. (US Patent Publication 20140278312 A1 - hereinafter Nixon).

29.	As per Claim 8, Samardzija in view of Blevins teaches: 
The system of claim 7, wherein the operation of the data analytics module on the continuous data stream [as above, Claim 7] includes 
Samardzija further teaches: 
... performing the at least one data analytic function [SAMARDZIJA reads on: para 18, as above, Claim 7] or a manipulation of the contents of continuous data stream prior to performing the at least one data analytic function.
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
... at least one of: a cleaning of the continuous data stream prior to [NIXON reads on: para 135, "Data that is received via the plurality of appliance data receivers 122a-122c may be integrated so that data from multiple sources may be combined (e.g., into a same group of rows of the data storage area 120). In some cases, data that is received via the plurality of appliance data receivers 122a-122c is cleaned to remove noise and inconsistent data."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include a cleaning of the continuous data stream. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins by efficiently monitoring the data. See Nixon, Abstract, "A data modeling studio provides a structured environment for graphically creating and executing models which may be configured for diagnosis, prognosis, analysis, identifying relationships, etc., within a process plant. The data modeling studio includes a configuration engine for generating user interface elements to facilitate graphical construction of a model and a runtime engine for executing data models in, for example, an offline or an on-line environment. The configuration engine includes an interface routine that generates user interface elements, a plurality of templates stored in memory that serve as the building blocks of the model and a model compiler that converts the graphical model into a data format executable by the run-time engine. The run time engine executes the model to produce the desired output and may include a retrieval routine for retrieving data corresponding to the templates from memory and a modeling routine for executing the executable model.".

30.	As per Claim 12, Samardzija in view of Blevins teaches: 
The system of claim 1, wherein the continuous data stream [as above, Claim 1] is 
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
generated based on a query issued by the data analytics module [NIXON reads on: para 73, "In one embodiment, the data modeling studio 109 may generate a PHV chart and display event chronicle data as well as event data from non-plant data sources. Items from the other data sources may be placed on the chart in a time order just as the process plant events such as an alarms are placed. .. Additionally, the data modeling studio 109 may generate an information display based on one or more queries in the cont[ex]t of the current issues. The current issues may be determined by a variety of techniques, such as a manual selection of current issue or based on a recent alarm."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include (data stream) generated based on a query issued by the data analytics module. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins by efficiently monitoring the data. 

31.	As per Claim 16, Samardzija in view of Blevins teaches: 
The system of claim 15, wherein: the on-line data analytics module [as above, Claim 15] is 
Samardzija further teaches: 
... the on-line data diagram is a transformation of the off-line data diagram [SAMARDZIJA reads on: para 107, "Models that may be built by this data include, but are not limited to, Principal Component Analysis (PCA), Artificial Neural Networks (ANN), Fuzzy Logic and Bayesian Decision Trees. The tools for each of the algorithms may be provided in a drop-down-window fashion by, for instance, the abnormal situation prevention module. Each of these models may be used to develop predictions, as described below. The same model may also be used for on-line monitoring. When the model is in an on-line monitoring mode, the abnormal situation prevention module uses the model output (O/P) to generate three types of outputs: statistical, normalized process variables (PVs), and process variable (PM) ratings. As shown in FIG. 8, each of the outputs (PV ratings, Normalized PVs & Physical Limits and Scores & Statistical Limits) may be further used to generate alarm status (alarm diagnostics), visualizations (Operator Graphics Interface) and/or verification of the models." - The same model may also be used for on-line monitoring is the off-line data analytics module is a compilation of an off-line data diagram].
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
... a compilation of an on-line data diagram displayed on the user interface [NIXON reads on: Fig. 2, DATA MODELING STUDIO 109, COMPILER 127; para 5, "A configuration application, which resides in one or more workstations or computing devices, enables users to create or change process control modules and download these process control modules via a data highway to dedicated distributed controllers. Typically, these control modules are made up of communicatively interconnected function blocks, which are objects in an object oriented programming protocol that perform functions within the control scheme based on inputs thereto and that provide outputs to other function blocks within the control scheme. The configuration application may also allow a configuration designer to create or change operator interfaces which are used by a viewing application to display data to an operator and to enable the operator to change settings, such as set points, within the process control routines."; para 18, "Generally speaking, the runtime engine executes one or more compiled data models to produce the desired outputs. The runtime engine may include a retrieval routine for retrieving data corresponding to the data input templates of a model from memory (such as from a big data machine) or from the plant itself, and may include a model execution routine that executes the executable model. More specifically, the processor may execute the retrieval routine to retrieve data from data sources corresponding to the graphical data input templates used in the model, from memory. .. More specifically, the processor may execute the retrieval routine to retrieve data from data sources corresponding to the graphical data input templates used in the model, from memory."; para 30, "FIG. 1 is a block diagram of an example process control system 10 of a process plant that includes a big data network 100 which, in turn, collects data within a process plant. The process control system of FIG. 1 additionally includes a user interface station 103 provided within, for example, the process plant environment, that executes a data modeling studio 109 to enable a user to create and run various data models on the data collected by the big data network. The user interface station 103 also executes a data knowledge application 114, that executes models performing systematic or comprehensive diagnosis, prognosis, analysis, identifying relationships, etc., to discover and evaluate data retrieved from a process plant. .. More specifically, the data modeling studio 109 as implemented within the plant or process control system 10 provides a user or a model developer with a tool to assist in systematically and efficiently defining or creating data models (modeling routines) that run within the plant environment on historical data previously collected from the plant, real-time data currently collected within the plant, or both. The data modeling studio 109 and the data knowledge application 114 are able to take advantage of the fact that the big data network 100 collects, stores and provides efficient access to all or most of the data generated within or collected within the plant or process control system 10."];
the off-line data analytics module is a compilation of an off-line data diagram displayed on the user interface [NIXON reads on: Abstract, "The data modeling studio includes a configuration engine for generating user interface elements to facilitate graphical construction of a model and a runtime engine for executing data models in, for example, an offline or an on-line environment. The configuration engine includes an interface routine that generates user interface elements, a plurality of templates stored in memory that serve as the building blocks of the model and a model compiler that converts the graphical model into a data format executable by the run-time engine."; para 18, "Furthermore, the model execution routine may execute a data model in an off-line environment that is isolated from the operation of the plant where the model may be run on historical data stored in a memory."]; and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include (the on-line data analytics module is) a compilation of an on-line data diagram displayed on the user interface; the off-line data analytics module is a compilation of an off-line data diagram displayed on the user interface. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins by efficiently analyzing the data. 

32.	As per Claim 17, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 16, wherein the off-line data diagram [as above, Claim 16] comprises 
Samardzija further teaches: 
a respective set of data blocks interconnected by a respective set of wires via which data is transferred between data blocks [SAMARDZIJA reads on: Fig. 8, block diagram of a multivariate monitoring and diagnostics module (MMDM); para 27, "FIG. 8 is a block diagram of a multivariate monitoring and diagnostics module (MMDM) in accordance with another aspect of the disclosure, components of which, in some embodiments, may be implemented in the function blocks of FIGS. 6 and 7"; para 106, "The flow of data through the disclosed system and module is shown in FIG. 8."].

33.	As per Claim 18, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein the data source [as above, Claim 17] is
Samardzija further teaches: 
an on-line data source, and at least one wire of the respective set of wires of the off-line data diagram interconnects a respective data block to an off-line data source [SAMARDZIJA reads on: Fig. 8, PROCESS, SW1, ON-LINE MONITORING, Training Data File 120, Model Building 122, SW2, MODEL; para 106, "The flow of data through the disclosed system and module is shown in FIG. 8. Once data from the process enters the disclosed module, the data may be used for on-line training, on-line monitoring, or both during the same time period. Two switches SW1 and SW2 are implemented in way to support the different data paths, as desired. If training is desired, data may be accumulated until user/operator stops the accumulation process. This procedure may be accomplished by placing SW1 into an on-line training state. Any accumulated data may be stored in a file 120, and then be used in a model builder or generator 122. Each generated model may be stored as shown, and made available to the components involved in the monitoring mode via, for instance, the switch S27. When the model building operation is completed, the model together with a training data is stored, typically as a .txt file in a model folder which resides in a database or memory (drive C:/)."].

34.	As per Claim 19, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein: the respective set of data blocks of the off-line data diagram [as above, Claim 17] comprises
Samardzija further teaches: 
one or more of a data source data block [SAMARDZIJA reads on: Fig. 8, Training Data File 120], a filter data block, a transformers data block, a visualizations data block, a data consumer data block, or another type of data block; and
each data block of the respective set of data blocks of the off-line data diagram includes an input connector via which respective input data is received at the data block, and at least one output connector via which the data block provides respective output data resulting from the data block performing a respective operation on the received, respective input data [SAMARDZIJA reads on: Fig. 8, Training Data File 120, Model Building 122, SW2, MODEL].

35.	As per Claim 20, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 19 [as above] , wherein at least one of:
Samardzija further teaches: 
the respective operation of the data source data block corresponds to obtaining the received, respective input data of the data source data block from an off-line data source [SAMARDZIJA reads on: Fig. 8, Training Data File 120, Model Building 122];
the respective operation of the filter data block comprises a filtering technique;
the respective operation of the transformers data block comprises at least one of: cleaning the received respective input data of the transformers data block, manipulating contents of the received respective input data of the transformers data block, aligning the contents of the received respective input data of the transformers data block, or performing one or more analytic techniques on the received respective input data of the transformers data block;
the respective operation of the visualizations data block comprises presenting a respective visual representation of the received respective input data of the visualizations data block on the user interface; or
the respective operation of the data consumer data block comprises performing an action on an output of the off-line data analytics module, the action corresponding to a consumer of the output of the off-line data analytics module.

36.	As per Claim 21, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein: each data block included in the set of data blocks of the off-line data diagram [as above, Claim 17] is
Samardzija further teaches: 
a particular instance of a respective data block definition stored in a data block definition library that is accessible to the data analytics user interface application [SAMARDZIJA reads on: Fig. 8, Training Data File 120; para 105, as above, Claim 1], and
each data block of the off-line data diagram includes at least one of: an indication of a respective block state, an indication of an identity of the particular respective instance of the respective data block definition, or an indication of a result of an evaluation of the respective data block [SAMARDZIJA reads on: Fig. 8, Model Building 122].

37.	As per Claim 22, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 21 [as above], wherein: 
Samardzija further teaches: 
the evaluation of the respective data block comprises 
a compilation of the respective data block and an execution of the compilation of the respective data block, 
each data block of the off-line data diagram performs a time alignment of respective received input data of the each data block, or
the indication of the result of the evaluation of at least one data block of the set of data blocks of the off-line data diagram comprises one or more graphical visualizations [SAMARDZIJA reads on: para 67, "Turning to FIG. 3, a number of multivariate monitoring and diagnostic techniques described herein may build on and incorporate visualization and other aspects of multivariate and univariate diagnostics tools. For example, the process variable (PV) is shown with its corresponding process requirements in FIG. 3 in a chart often referred to as a Shewhart chart. Each process variable may be described in terms of the Shewhart chart, which plots the variable relative to an upper control limit (UCL) 100, a lower control limit (LCL) 102, and a Target value 104."] or a respective set of computed statistics.

38.	As per Claim 23, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 22 [as above], wherein 
Samardzija further teaches: 
a first portion and a second portion of the off-line data diagram are asynchronously and separately evaluated [SAMARDZIJA reads on: para 19, " A PCA-based monitoring and detection techniques may include, support or involve the generation of a user interface for providing, among other information and data, plots of one or more PCA scores, such as one score versus time or a scatter plot of two PCA scores. In particular, multivariate statistical analysis techniques (e.g., Principal Component Analysis) are used for on-line monitoring and diagnostics where PCA and other scoring and data viewing is dynamic. To this end, the model development may be accomplished on-line, and the process variables may be classified according to the importance level for monitoring conditions. Further, univariate analysis techniques are also used for on-line monitoring and diagnostics." - univariate analysis techniques are also used for on-line monitoring is asynchronously and separately evaluated; para 53, "In addition, a database 78 may be connected to the communication bus 76 to operate as a data historian that collects and stores configuration information as well as on-line process variable data, parameter data, status data, and other data associated with the process controllers 60 and field devices 64 and 66 within the process plant 10. Thus, the database 78 may operate as a configuration database to store the current configuration, including process configuration modules, as well as control configuration information for the process control system 54 as downloaded to and stored within the process controllers 60 and the field devices 64 and 66. Likewise, the database 78 may store historical abnormal situation prevention data, including statistical data collected by the field devices 64 and 66 within the process plant 10, statistical data determined from process variables collected by the field devices 64 and 66, and other tapes of data that will be described below." - historical abnormal situation prevention data, including .. statistical data determined from process variables collected by the field devices 64 and 66 is a first portion and a second portion of the off-line data diagram are asynchronously and separately evaluated; para 55, "Generally speaking, the process controllers 60 store and execute one or more controller applications that implement control strategies using a number of different, independently executed, control modules or blocks. The control modules may each be made up of what are commonly referred to as function blocks, wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object-oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function, which controls the operation of some device, such as a valve, to perform some physical function within the process plant 10. Of course, hybrid and other types of complex function blocks exist, such as model predictive controllers (MPCs), optimizers, etc. It is to be understood that while the Fieldbus protocol and the DeltaV.TM. system protocol use control modules and function blocks designed and implemented in an object-oriented programming protocol, the control modules may be designed using any desired control programming scheme including, for example, sequential function blocks, ladder logic, etc., and are not limited to being designed using function blocks or any other particular programming technique."], wherein the respective evaluation of each of the first portion and the second portion comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
a respective compilation and execution [NIXON reads on: para 15, "The model compiler may include a compiler routine stored in a memory to transform the graphical representation of the data model created by the user using the user interface routine into a compiled model in an executable format supported by the runtime engine. The data model may also be saved as a new template in memory and the compiled model may be saved as an executable model in memory."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include a respective compilation and execution. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently analyzing the data. 

39.	As per Claim 24, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 23 [as above], wherein 
Samardzija further teaches: 
each data block included in the set of data blocks of the off-line data diagram is asynchronously and separately evaluated [SAMARDZIJA reads on: paras 53, 55, as above, Claim 23].

40.	As per Claim 25, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein at least one data block of the set of data blocks of the off-line data diagram [as above, Claim 17] is 
Samardzija does not explicitly teach, but Blevins further teaches: 
an explore data block that receives a predicted value from a first other data block and receives another value from a second other data block, and performs an operation to generate a comparison of the predicted value and the another value [BLEVINS reads on: Fig. 4, BATCH DATA RECEIVER 402, ANALYTIC PROCESS MODELER 408, PROCESS MODEL GENERATOR 412, ANALYTIC PROCESSOR 114, DISPLAY MANAGER 420; para 44, "Furthermore, the example analytic processor 114 may generate variable trend graphs for any of the selected process and/or quality variables that may have variations greater than a defined threshold. The variable trend graph may show values associated with the variable over a time of the process in relation to values of the variable during similar times in previous processes. By generating the contribution graph and/or the variable trend graphs, the analytic process 114 may also identify possible corrections to the process to mediate the detected fault. The variable trend graph may assist an operator to determine a cause of a process fault by providing an overlay of historical plots with associated variations (e.g., standard deviations) with the current value."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Blevins in the same field of endeavor of industrial process management to include an explore data block that receives a predicted value from a first other data block and receives another value from a second other data block, and performs an operation to generate a comparison of the predicted value and the another value. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently analyzing the data. 

41.	As per Claim 26, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 25 [as above], wherein 
Samardzija further teaches: 
the on-line data analytics module excludes the explore data block of the off-line data analytics module [SAMARDZIJA reads on: Fig. 8, Process, SW1, ON-LINE MONITORING, MODEL, Training Data File 120, Model Building 122].

42.	As per Claim 27, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 16, wherein at least one data block of the off-line data diagram [as above, Claim 16] includes 
Samardzija further teaches: 
a respective set of properties, wherein at least one property included in the respective set of properties of the at least one data block includes a default value [SAMARDZIJA reads on: para 19, "Such further plot(s) may present process variable data in relation to predetermined physical limits. A combination of the statistical limits and physical limits may then be used to characterize the state of the process (e.g., Normal Operation, False Alarm, Missed Alarm, and Alarm)." - predetermined physical limits is a default value], and 
wherein at least one property included in the respective set of properties of the at least one data block includes a value modified by a user, thereby configuring the at least one data block as a particular instance of a particular data block definition stored in a data block definition library that is accessible to the data analytics user interface application [SAMARDZIJA reads on: para 161, " It is desired to heat crude oil to a desired set point, final temperature." - set point is a value modified by a user; para 163, "Based on the foregoing, the inclusion of controlled variables in the model is useful in detecting transient or dynamic behavior. This is expected since controlled variables get affected directly by changing any load or input variables."; para 165, "From the discussion presented it is apparent that during the transition period, the process behaves dynamically and the predicted Y will be different than the actual Y. Hence, it is important not to do any coke detection during a transient. The way to do that is to use behavior of T2. The detection algorithm disables coke detection if T2 is outside the limit. If T2 goes back within the acceptable limit, then coke detection will start. The procedure is illustrated in FIG. 37. The disclosed detection method and technique may be applied to other processes and unit operations such as distillation columns, heat exchangers, turbines, etc, and is well suited for different process applications in chemical, refining, power, and life science industries."; para 170, "The training data gathered is generally real-time data, which is free of faults and representative of the expected operational range of the load variables. For example, training data may include minimum and maximum crude flow rates that are expected to be encountered in running the fired heater. The model to be developed may also benefit from having several flowrates between the minimum and maximum flowrates. In some cases, training data is gathered to cover each range of load variables, and may also include transient (i.e., dynamic) data for changing load variables. Generally, the samplings time and set point for the controlled variable may remain constant throughout the training data set."; para 171, "Given data having the foregoing characteristics, the training data may be collected in a variety of ways. For instance, data may be collected on-line or be extracted from the process data historian."].

43.	As per Claim 28, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein a first data block of the set of data blocks included in the off-line data diagram [as above, Claim 17] is 
Samardzija further teaches: 
configured based on output data generated by an evaluation of a second data block of the set of data blocks included in the off-line data diagram [SAMARDZIJA reads on: para 104, "As such, a variety of PCA models may be developed, each corresponding to a different on-line state for the process when the process is operating normally. Thereafter, when the process is being executed in a particular on-line state (e.g., 50% capacity), the PCA block 110, 112 proceeds into monitoring mode using the corresponding PCA model, where it calculates the scores, based on new process data input to the block. "], wherein the evaluation of the second data block comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
a compilation of the second data block and an execution of the compilation of the second data block [NIXON reads on: para 15, as above, Claim 23].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include a compilation of the second data block and an execution of the compilation of the second data block. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently analyzing the data. 

44.	As per Claim 29, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 17, wherein the set of data blocks of the off-line data diagram [as above, Claim 17] includes
Samardzija further teaches: 
a data block comprising a particular data block instance that has been configured from a data block definition, and wherein a respective identity of the particular data block instance is provided during configuration [SAMARDZIJA reads on: para 65, "In some cases, the configuration application 38 or other component of the abnormal situation prevention system 35 may support the development or generation of a template for each abnormal situation prevention module. For example, the configuration and development platform provided by the DeltaV.TM. control system may be used to create specific instances, or instantiations, of abnormal situation prevention modules from corresponding composite template blocks."].

45.	As per Claim 30, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 16, wherein the on-line data diagram [as above, Claim 16] comprises
Samardzija further teaches: 
a respective set of data blocks interconnected by a respective set of wires via which data is transferred between data blocks [SAMARDZIJA reads on: Fig. 8, block diagram of a multivariate monitoring and diagnostics module (MMDM), Training Data File 120, Model Building 122].

46.	As per Claim 31, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 30, wherein the respective set of data blocks and the respective set of interconnecting wires of the on-line data diagram [as above, Claim 30] is 
Samardzija further teaches: 
different than a respective set of data blocks and a respective set of interconnecting wires of the off-line data diagram source [SAMARDZIJA reads on: Fig. 8, PROCESS, SW1, ON-LINE MONITORING, Training Data File 120, Model Building 122, SW2, MODEL; para 106, "Two switches SW1 and SW2 are implemented in way to support the different data paths, as desired."].

47.	As per Claim 32, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 30, wherein at least one wire of the respective set of wires of the on-line data diagram [as above, Claim 30] 
Samardzija further teaches: 
associates a respective data block and the data source, so that a compilation of the respective data block included in the on-line data analytics module causes the respective data block to receive the continuous data stream having the contents that are generated by the data source [SAMARDZIJA reads on: Fig. 8, as above, Claim 31; para 106, "The flow of data through the disclosed system and module is shown in FIG. 8. Once data from the process enters the disclosed module, the data may be used for on-line training, on-line monitoring, or both during the same time period."].

48.	As per Claim 33, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 30, wherein: the respective set of data blocks of the on-line data diagram [as above, Claim 30] comprises 
Samardzija further teaches: 
one or more of a data source data block, a filter data block, a transformers data block, a visualizations data block, a data consumer data block, or another type of data block [SAMARDZIJA reads on: Fig. 8, PROCESS, SW1, ON-LINE MONITORING, MODEL]; and
each data block of the respective set of data blocks of the on-line data diagram includes an indication of an identity of the each data block, an input connector via which the each data block receives respective input data, and one or more output connectors via which the each data block provides respective output data resulting from performing a respective operation on the received respective input data [SAMARDZIJA reads on: Fig. 8, block diagram of a multivariate monitoring and diagnostics module (MMDM)].

49.	As per Claim 34, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 33 [as above], wherein at least one of:
Samardzija further teaches: 
the respective operation of the data source data block corresponds to obtaining the received, respective input data of the data source data block from the data source [SAMARDZIJA reads on: Fig. 8, PROCESS; para 106, "The flow of data through the disclosed system and module is shown in FIG. 8. Once data from the process enters the disclosed module, the data may be used for on-line training, on-line monitoring, or both during the same time period."];
the respective operation of the filter data block comprises a filtering technique;
the respective operation of the transformers data block on the received respective data of the transformers data block comprises at least one of: cleaning the received respective input data of the transformers data block, manipulating contents of the received respective input data of the transformers data block, aligning the contents of the received respective input data of the transformers data block, or performing one or more analytic techniques on the received respective input data of the transformers data block;
the respective operation of the visualizations data block interface comprises presenting a respective visual representation of the respective received input data of the visualizations data block on the user interface; or
the respective operation of the data consumer data block comprises providing at least some of the continuous output of the on-line data analytics module to a data consumer.

50.	As per Claim 35, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 34 [as above], wherein 
Samardzija further teaches: 
the data consumer comprises a distributed data engine (DDE) of a plurality of DDEs in a data analytics network of the process plant [SAMARDZIJA reads on: para 44, " The process control system 14, which may be a distributed process control systems includes one or more operator interfaces 14A coupled to one or more distributed controllers 14B via a bus, such as an Ethernet bus. .. The operator interfaces 14A may store and execute tools 17, 19 available to the process control operator for controlling the operation of the process including, for example, control optimizers, diagnostic experts, neural networks, tuners, etc."; para 45, "Still further, maintenance systems, such as computers executing the AMS application and/or the monitoring, diagnostics and communication applications described below may be connected to the process control systems 12 and 14 or to the individual devices therein to perform maintenance, monitoring, and diagnostics activities. For example, a maintenance computer 18 may be connected to the controller 12B and/or to the devices 15 via ally desired communication lines or networks (including wireless or handheld device networks) to communicate with and, in some instances, reconfigure or perform other maintenance activities on the devices 15. Similarly, maintenance applications such as the AMS application may be installed in and executed by one or more of the user interfaces 14A associated with the distributed process control system 14 to perform maintenance and monitoring functions, including data collection related to the operating status of the devices 16."; para 49, "Generally speaking, the abnormal situation prevention system 35 may communicate with (or include) abnormal operation detection systems, modules or tools (not shown in FIG. 1) optionally located in the field devices 15, 16, the controllers 12B, 14B, the rotating equipment 20 or its supporting computer 22, the power generation equipment 25 or its supporting computer 26, and any other desired devices and equipment within the process plant 10, and/or the abnormal operation detection system 42 in the computer system 30, to configure each of these abnormal operation detection systems and to receive information regarding the operation of the devices or subsystem is that they are monitoring."].

51.	As per Claim 36, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 30, wherein each of at least some of the respective set of data blocks of the on-line data diagram [as above, Claim 30]
Samardzija further teaches: 
respectively performs a time alignment of respective received input data [SAMARDZIJA reads on: Fig. 3, time plot; para 22, "FIG. 3 is a graphical plot of a process variable over time with operational requirements or control limits for monitoring operation of the process plant"; para 67, "Turning to FIG. 3, a number of multivariate monitoring and diagnostic techniques described herein may build on and incorporate visualization and other aspects of multivariate and univariate diagnostics tools. For example, the process variable (PV) is shown with its corresponding process requirements in FIG. 3 in a chart often referred to as a Shewhart chart."; para 69, "For a given process, process unit, process device, etc., there are numerous measured process variables. Each of these can be used as an input variable to the PCA algorithm. Data from each of the process variables is collected either for a certain length of time, or a certain number of points, and are referred to herein as observations of the process variable. Generally, all of the process variables used in PLA are sampled simultaneously."].

52.	As per Claim 37, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 16, wherein the data analytics user interface application [as above, Claim 16] performs at least one of: 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
the compilation of the on-line data diagram into the on-line data analytics module [NIXON reads on: para 18, as above, Claim 16 - execute a compiled model (created using the templates retrieved from the memory) to produce an output using the retrieved data is the compilation of the on-line data diagram into the on-line data analytics module], the compilation of the off-line data diagram into the off-line data analytics module, or the transformation of the off-line data diagram into the on-line data diagram.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include the compilation of the on-line data diagram into the on-line data analytics module. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently analyzing the data. 

53.	As per Claim 40, Samardzija in view of Blevins teaches: 
The system of claim 38, wherein the continuous data stream corresponding to the data source [as above, Claim 38] is 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
received at the on-line data analytics module and corresponds to a subscription of the on-line data analytics module to data that is generated by the data source and that is published [NIXON reads on: Fig. 8, PUSH DATA POINTS; para 120, "Each of the nodes 110 may cause its cached data to be transmitted to the process control system big data appliance 102. For example, a node 110 may cause at least a portion of the data in its cache to be periodically transmitted to the big data appliance 102. Alternatively or additionally, the node 110 may cause at least a portion of the data in its cached to be streamed to the big data appliance 102. In one case, the process control system big data appliance 102 may be a subscriber to a streaming service that delivers the cached or collected data from the node 110. In another case, the provider node 110 may host the streaming service."; para 131, "In some cases, at least one node 11, 12, 35, 78 may push at least some of the data stored in the memories M.sub.X at periodic intervals. The periodicity of a particular time interval at which data is pushed may be based on a type of the data, the type of pushing node, the location of the pushing node, and/or other criteria. The periodicity of a particular time interval may be adjustable. On the other hand, at least one node 11, 12, 35, 78 may provide data in response to a request (e.g., from the process control big data appliance 102)." - at least one node 11, 12, 35, 78 may push at least some of the data stored in the memories M.sub.X at periodic intervals is data that is generated by the data source and that is published; para 132, "In some cases, at least one node 11, 12, 35, 78 may stream at least some of the data in real-time as the data is generated, received or otherwise observed by each node 11, 12, 35, 78 (e.g., the node may not temporarily store or cache the data, or may store the data for only as long as it takes the node to process the data for streaming). For example, at least some of the data may be streamed to the one or more appliance data receivers 122 by using a streaming protocol. A node 11, 12, 35, 78 may host a streaming service, and at least one of the data receivers 122 and/or the data storage area 120 may subscribe to the streaming service."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include received at the on-line data analytics module and corresponds to a subscription of the on-line data analytics module to data that is generated by the data source and that is published. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently monitoring the data. 

54.	As per Claim 41, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 40, wherein the data that is generated by the data source and that is published [as above, Claim 40] comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
data that is generated by the data source and that is published by the data source [NIXON reads on: Fig. 8, CONTROLLER 11, PUSH DATA POINTS; para 4, "Information from the field devices and the controller is usually made available over a data highway to one or more other hardware devices, such as operator workstations, personal computers or computing devices, data historians, report generators, centralized databases, or other centralized administrative computing devices that are typically placed in control rooms or at other locations away from the harsher plant environment."; para 5, "Each dedicated controller and, in some cases, one or more field devices, stores and executes a respective controller application that runs the control modules assigned and downloaded thereto to implement actual process control functionality. The viewing applications, which may be executed on one or more operator workstations (or on one or more remote computing devices in communicative connection with the operator workstations and the data highway), receive data from the controller application via the data highway .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include data that is generated by the data source and that is published by the data source. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently monitoring the data. 

55.	As per Claim 42, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 40, wherein the data that is generated by the data source and that is published [as above, Claim 40] comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
data that is generated by the data source and that is published by a distributed data engine (DDE) corresponding to the data source [NIXON reads on: Fig. 8, paras 4, 5, as above, Claim 41 - a controller is a distributed data engine (DDE) corresponding to the data source].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include data that is generated by the data source and that is published by a distributed data engine (DDE) corresponding to the data source. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently monitoring the data. 

56.	As per Claim 43, Samardzija in view of Blevins teaches: 
The system of claim 15, wherein the continuous data stream corresponding to the data source [as above, Claim 15] is 
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
received at the on-line data analytics module in response to a query issued by the on-line data analytics module [NIXON reads on: para 73, as above, Claim 12].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include received at the on-line data analytics module in response to a query issued by the on-line data analytics module. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in by efficiently analyzing the data. 

57.	As per Claim 44, Samardzija in view of Blevins in view of Nixon teaches: 
The system of claim 43, wherein the query [as above, Claim 43] is 
Samardzija in view of Blevins does not explicitly teach, but Nixon further teaches: 
issued by the on-line data analytics module to multiple data sources included in the process plant [NIXON reads on: para 73, as above, Claim 12 - one or more queries in the context of the current issues is issued by the on-line data analytics module to multiple data sources included in the process plant; para 46, " In some cases, multiple appliance request servicers 135 (and/or multiple instances of at least one appliance request servicer 135) may operate in parallel on multiple requests from multiple requesting entities or applications. Of course, a single appliance request servicer 135 may service multiple requests, such as multiple requests from a single entity or application, or multiple requests from different instances of an application. In any event, the data modeling studio 109 and the knowledge discovery application 114 of FIG. 1 may access the data stored in the data storage area 120 via one or more request servicers 135."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins in view of Nixon to incorporate the further teachings of Nixon in the same field of endeavor of industrial process management to include issued by the on-line data analytics module to multiple data sources included in the process plant. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in view of Nixon by efficiently monitoring the data. 

58.	As per Claim 49, Samardzija in view of Blevins teaches: 
The system of claim 48, wherein the evaluation of the second off-line data diagram [as above, Claim 48] comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
a compilation of the second off-line data diagram [NIXON reads on: Abstract, Fig. 2, paras 5, 18, as above, Claim 16].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include a compilation of the second off-line data diagram. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in by efficiently analyzing the data. 

59.	As per Claim 50, Samardzija in view of Blevins teaches: 
The system of claim 48, wherein the evaluation of the second off-line data diagram [as above, Claim 48] comprises 
Samardzija in view of Blevins does not explicitly teach, but Nixon teaches: 
an execution of code corresponding to the second off-line data diagram [NIXON reads on: para 13, " The configuration engine may include an interface routine that generates user interface elements, a plurality of model templates stored in a memory that serve as the building blocks of the model, and a model compiler that converts the created model into a software format executable by the runtime engine." - a model compiler that converts the created model into a software format executable by the runtime engine is an execution of code corresponding to the second off-line data diagram].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Samardzija in view of Blevins to incorporate the teachings of Nixon in the same field of endeavor of industrial process management to include an execution of code corresponding to the second off-line data diagram. The motivation for doing this would have been to improve the process management of Samardzija in view of Blevins in by efficiently analyzing the data. 



Conclusion

60.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Govindaraj et al. (US Patent Publication 20130131840 A1) describes scaling and distributing a resource oriented architecture (ROA) across automation control and monitoring systems.
Grgic et al. (US Patent Publication 20080208374 A1) describes a system and method for enhancing simulation within an industrial automation and control environment.
McGreevy et al. (US Patent Publication 20110087702 A1) describes a system and method for an integrated and scalable architecture that provides a common data model for capturing historical data in an industrial controller environment.
Maturana et al. (US Patent Publication 20140047107 A1) describes a system and method for using a cloud-based infrastructure for gathering, transmitting, and remote storage of control and automation data using an agent-based communication channel.

61.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623